Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brad R. Johnson appeals the district court’s order accepting the recommendation of the magistrate judge, granting summary judgment to the Appellees and dismissing his complaint. We have considered Johnson’s arguments on appeal, reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. County of Horry, No. 4:09-cv-01758-JMC, 2012 WL 3260417 (D.S.C. Aug. 8, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.